Citation Nr: 1140630	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-11 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange.

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), for the period prior to November 29, 2010.

4.  Entitlement to a rating in excess of 50 percent for PTSD, for the period beginning on November 29, 2010.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1969, with service in the Republic of Vietnam from August 1967 to November 1968.  The Veteran is in receipt of the Purple Heart and Combat Action Ribbon.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In September 2011, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

Given the Board's favorable disposition of the petition to reopen-the Board has characterized this aspect of the appeal as encompassing the two matters set forth on the title page.
 
Because the claims for higher initial ratings for PTSD on appeal follows the grant of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Although the RO has granted higher staged ratings during the pendency of this appeal for PTSD, inasmuch as higher ratings are available during each period, and a Veteran is presumed to seek the maximum available benefit for a disability, the claims for initial higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange, on the merits, the claim for an initial rating in excess of 50 percent for PTSD, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims decided herein have been accomplished.

2.  In a June 1998 decision, the Board denied the Veteran's claim for service connection for mucoepidermoid carcinoma as a residual of exposure to Agent Orange.  The Board determined that the evidence was negative for any opinion establishing an etiological relationship between the Veteran's mucoepidermoid carcinoma to any exposure to Agent Orange.  In addition, mucoepidermoid carcinoma is not among the diseases which may be presumptively service-connected under applicable law and regulations pertaining to Agent Orange pursuant to 38 C.F.R. § 3.309 (e).  This decision is final as there was no appeal of that decision.

3.  Additional evidence associated with the claims file since the Board's June 1998 decision was not previously before agency decision makers, and relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange.

4.  Since the April 26, 2006 effective date of the grant of service connection the Veteran's PTSD was manifested, primarily, by outbursts of anger, irritability, nightmares, sleep disturbance, survivors guilt, hypervigilance, social isolation, panic attacks, impaired memory, impaired judgment, restricted affect, exaggerated and startle response, collectively, resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The Board's June 1998 decision denying the Veteran's claim for service connection for mucoepidermoid carcinoma as a residual of exposure to Agent Orange is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Since the June 1998 Board decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for PTSD, from the April 26, 2006 effective date of service connection, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With regard to the claim for an higher rating for PTSD for the period prior to November 29, 2010, a March 2007 pre-rating letter provided notice of what was needed to substantiate the claim for service connection and provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman.  Thereafter, in a June 2007 rating decision, the RO granted service connection for PTSD, and assigned an initial 10 percent disability rating.  The February 2009 statement of the case (SOC) set forth the criteria for higher ratings for PTSD (which suffices for Dingess/Hartman).  In addition, after issuance of these letters, the Veteran and his representative were given an additional opportunity to respond before the RO readjudicated this matter in a March 2011 supplemental statement of the case (SSOC).  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes VA medical records, private medical records, and reports of April 2007 and November 2010 VA PTSD examinations.  Also of record and considered in connection with the appeal is the transcript of the September 2011 Board hearing as well as various written statements provided by the Veteran as well as by his representative, his wife, and his cousin, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Petition to Reopen

In a June 1998 decision, the Board denied the Veteran's claim for service connection for mucoepidermoid carcinoma as a residual of exposure to Agent Orange.  Evidence of record at the time of this decision, as referenced in the Board's decision and the initial March 1994 rating decision, a March 1972 VA examination report, private medical records showing that the Veteran first complained of a lump in the right side of his neck in November 1993 and that in February 1994 the Veteran was diagnosed as having mucoepidermoid carcinoma of the neck area on the right side, and in April 1996, the Veteran was diagnosed as having metastatic adenosquamous carcinoma of the right neck lymph node, right deep neck node, and of the right tonsil.  In the June 1998 decision, the Board determined that the evidence was negative for any opinion establishing an etiological relationship between the Veteran's mucoepidermoid carcinoma to any exposure to Agent Orange during service.  The Board noted that the Veteran's exposure to herbicides, including Agent Orange, during his service in the Republic of Vietnam was conceded.  In addition, the Board pointed out that mucoepidermoid carcinoma is not among the diseases which may be presumptively service-connected under applicable law and regulations pertaining to Agent Orange pursuant to 38 C.F.R. § 3.309 (e).

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the June 1998 Board decision is final based on the evidence then of record.  Id.  The Veteran sought to reopen his claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange, in April 2006.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

In this case, the evidence added to the claims file since the final June 1998 Board decision includes an April 2006 letter from D. L. Graham, M.D., an oncologist, stating that the Veteran was under his care and was diagnosed as having a tonsillar cancer.  In addition, Dr. Graham submitted an April 2007 letter in which he stated that the Veteran has no significant history of alcohol or tobacco use, which would have predisposed him to develop this malignancy.  He discussed that the Veteran has a documented history of Agent Orange exposure during Vietnam.  He furthered with a discussion of the type of cancer the Veteran has and a discussion of the federal statutes, and the similarities between the Veteran's cancer and those presumed related to AO, i.e. lung, bronchus, larynx or trachea as they are all inclusive of upper aerodigestive malignancies, which the Veteran's tonsillar carcinoma is included.  He furthered that would suggest very strongly that those herbicides implicated in the development of malignancies in the larynx, trachea, bronchus, and lungs would also be implicated in the etiology of tonsillar carcinoma.  	

The Board finds that the additional evidence has not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, as such, they are "new." Given the nature of the evidence identified above, the Board also finds these records relate to an unestablished fact that is necessary to substantiate the claim, and provides a reasonable possibility of substantiating the claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange.  In this case, based on the presumption of credibility for the purposes of reopening, the April 2007 letter from the Veteran's private oncologist, Dr. Graham, suggesting that the Veteran's diagnosed tonsillar carcinoma is related to his exposure to Agent Orange in service is considered new and material evidence.  

Accordingly, new and material evidence has been submitted to reopen the claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's PTSD has been assigned an initial 10 percent rating from the April 26, 2006 effective date of service connection to November 28, 2010, and a 50 percent rating for the period beginning on November 29, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's PTSD disability.

Pursuant to the General Rating formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or the symptoms controlled by continuous medication. 

A 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240   (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

In this case, the Board finds that since the April 26, 2006, effective date of the grant of service connection for PTSD, the evidence of record more nearly approximates a higher initial 50 percent rating.  38 C.F.R. § 4.7.  Most significantly, an April 2007 VA PTSD examination reflects that the Veteran has intrusive memories of trauma, re-awakening of traumatic memories when confronted with stimuli that evoke comparisons with Vietnam (such as current war news); avoidance of crowds, emotional numbing, feelings of hypervigilance, irritability, trouble concentrating, nightmares and sleep disturbance.  The examiner found that these symptoms and their lingering effect has been implicated in some serious anger control problems with co-workers in the recent past as well as some general emotional numbing that took place.  The examiner concluded that the Veteran more likely than not met the criteria for a diagnosis of PTSD, with reduced reliability and productivity due to considerable impact on his mood.

An April 2007 VA biopsychosocial assessment report reflects that the Veteran stated that he worked for the State of Illinois for twenty three years, but his temper was becoming a problem so he retired.  The Veteran's mood appeared depressed in the mild/moderate range and affect was appropriate to mood.  The Veteran has intrusive thoughts, recurrent distressing dreams, and psychological and physiological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He has persistent efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of trauma, inability to recall important aspects of combat/war experience, diminished interest in significant activities, detachment/estrangement from others, restricted affect.  He has difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, and survivor's guilt.

In a November 2007 letter, the Veteran's wife stated that the Veteran's sleep is not restful, many nights he is drenched in sweat.  Every night before bed he must do a check of the perimeter.  All doors must be securely locked and a gun is kept under the bed for protection.  He is unable to think clearly and understand what is being said.  She furthered that the Veteran has a problem with controlling his anger and outbursts.  In the past, the Veteran has been arrested for this problem.  As of October 2007, the Veteran has been put on administrative leave from his part time job due to his inability to control his temper.  She stated that while the Veteran is prescribed Prozac and it did work to some degree for a short time, his mood and behavior, currently, is not being helped by the medication.  

A September 2009 VA mental health record reflects that the Veteran lost his job due to his "attitude" and even his wife plans to leave him.  He is thus very unhappy.  He stays home.  He sold his motorcycle.  He reported difficulty getting along with people, and tends to avoid most people.  He refused to take any additional medication to help with anger and irritability.  Mild psychomotor agitation was present.  Affect was mildly irritable, constricted, related, and stable.  Insight and judgment were fair. The Veteran felt hopeless about the present or future and he had thoughts about taking his own life one week earlier.  

A November 2010 VA PTSD examination report reflects that the Veteran was a very poor historian and is unable to give dates, lengths of time.  There is a pending aggravated battery charge against him. The Veteran had a slight stutter and was irritable, with a constricted affect.  His mood was agitated and depressed.  He was not intact to time as he did not know the date or time.  As to judgment, he does not understand the outcome of behavior and partially understood that he has a problem.  He has sleep impairment and obsessive ritualistic behavior consisting of checking the house many times to make sure it is locked.  He has panic attacks about once a week.  There is a presence of homicidal thoughts in that he has road rage, but no plans or intent.  He has a lot of suicidal thoughts, but no plan.  His impulse control was fair.  His recent and immediate memory is moderately impaired.  The Veteran has depression, secondary to not working, which is due in part to his PTSD.  Difficulties handling people in authority and lack of trust are secondary to his PTSD.  He continues to struggle with his anger so he cannot keep jobs, is isolated from friends and family, lost interest in his hobby of motorcycling and is not engaged in life.  The prognosis was poor.  The VA examiner stated that the Veteran has a very impaired quality of life.  He is embittered, angry, and not trusting.  He has ongoing nightmares, panic attacks, survivor's guilt, and hypervigilance that make him very isolated.  

In summary, these symptoms provide a basis for assigning a higher initial 50 percent rating for PTSD since the April 26, 2006 effective date of the grant of service connection. The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  Nor has the Board required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition, GAF scores noted throughout the appeal were 60, 62, 58, and 65, indicative of moderate impairment, and clearly indicative of a higher rating beyond an initial 10 percent.  Although the VA physicians' use of the GAF term is not altogether dispositive of the rating that should be assigned, and does not always correlate with the rating criteria, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  According to DSM-IV, GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.

The Board notes that some of the assigned GAF scores appear to reflect less impairment than contemplated by the 50 percent rating (i.e. 60, 62, and 65).  Such symptoms appear to correspond to no more than a 30 percent disability rating.. However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment with reduced reliability and productivity, contemplated in the higher, 50 percent rating for psychiatric disabilities, notwithstanding the GAF scores. 

Therefore, in light of all the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate an initial 50 percent disability rating since the April 26, 2006 effective date for the grant of service connection.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD, to include consideration of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), is discussed in the remand below.


ORDER

To the limited extent that new and material evidence to reopen the claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange, has been received, the appeal is granted.

An initial 50 percent schedular rating for PTSD, from the April 26, 2006 effective date of the grant of service connection is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Initially, the Board notes that the current claims file is a rebuilt folder because the original claims file has been lost.  However, the file only has been partially rebuilt, as a March 1994 rating decision refers to evidence that is not contained in the rebuilt folder.  Missing evidence includes the Veteran's service treatment records, a March 1972 VA medical examination, and private medical records from the Carle Clinic dated from December 1989 to March 1994.  However, there is no evidence in the claims folder that the RO made any attempts to obtain such records when rebuilding the claims folder, and as such, a remand is warranted.   

The Veteran seeks service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange.  The Veteran has service in Vietnam; hence, exposure to Agent Orange is conceded.  As noted above, in an April 2006 letter, Dr. Graham discussed that there are similarities between the Veteran's cancer and those presumed related to AO, i.e. lung, bronchus, larynx or trachea as they are all inclusive of upper aerodigestive malignancies, which the Veteran's tonsillar carcinoma is included.  He furthered that would suggest very strongly that those herbicides implicated in the development of malignancies in the larynx, trachea, bronchus, and lungs would also be implicated in the etiology of tonsillar carcinoma.  

The Board notes that the Veteran's diagnosed mucoepidermoid carcinoma is not within the list of disabilities that can be presumed to be the result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  However, notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and § 1116 and 38 C.F.R. § 3.303. 

In light of the above, the Board finds that the medical evidence currently of record is insufficient to make a decision on this claim and that an appropriate VA examination (if needed) and medical opinion, by a physician, based on a full review of the records is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claim for an initial higher rating in excess of 50 percent for PTSD, the Board notes that during the September 2011 Board hearing, the Veteran testified that he was receiving monthly therapy for his PTSD.  However, he did not identify whether he was receiving therapy from the VA or a private health care provider.  Hence, a remand is warranted to request the Veteran to identify the treatment provider, and for the RO/AMC to obtain the records and associate them with the claims file.  

In addition, the Veteran indicated in a January 2011 VA medical record that he would be receiving his first Social Security check later that same month.  It is not clear if the Veteran is receiving Social Security Administration (SSA) disability benefits.  His SSA records are not on file and must be obtained before deciding these claims since these records may address the particular claims at issue. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to obtain these records. 

With regard to a TDIU, the Board sees that the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.   

In the present case, during the course of his increased rating claim on appeal, a November 2010 VA examination report reflects that the VA examiner found that while the Veteran's interpersonal relationships make it unlikely that he can perform in a work environment.  Various VA medical records reflect that the Veteran's anger has impacted his ability to retain employment.  The Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication. 

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  In addition, VA's Office of General Counsel also stated that when the issue of entitlement to an extraschedular rating or a TDIU rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extraschedular rating or TDIU rating issue to the RO. See VAOPGCPREC 6-96 para. 14, 15 (August 16, 1996). 

Therefore, first, the RO (AMC) should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher initial disability rating. 

Second, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i. 

Third, the Board is referring the issues of TDIU and an increased rating for PTSD to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1), respectively . 

In this regard, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran is currently service-connected for PTSD, rated as 50 percent disabling.  Thus, he does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU. 

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 

Concerning this, there is some evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected PTSD, such that a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b).  

When the Veteran was actually working, there is possible evidence of "marked interference" with his employment.  Specifically, in a November 2007 letter, the Veteran's wife stated that as of October 2007 the Veteran has been put on administrative leave from his part time job due to his inability to control his temper and during the November 2010 VA examination, the Veteran reported that he had worked for the state for 20 plus years, but was forced out because of his anger.  In light of this evidence, here, an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted in regards to the claim for a rating in excess of 50 percent for PTSD. 

The Board emphasizes entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand, since both have been reasonably raised by the evidence of record. 

The Board realizes it cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits. 

In conclusion, the Board refers the Veteran's claims for a TDIU and an initial rating in excess of 50 percent rating for PTSD to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1), respectively. 

Accordingly, these matters are REMANDED for the following actions:

1.  The RO should conduct another search of its own facility in an attempt to locate the original claims file. Documentation of the search efforts should be made and associated with the claims file. 

2.  If the original claims file cannot be obtained, the RO should attempt to reconstruct all of the missing records, to the extent possible.  The RO's attempts to reconstruct the missing folder should include securing the missing evidence listed above, namely, the Veteran's service treatment records, a March 1972 VA medical examination report, and private medical records from the Carle Clinic dated from December 1989 to March 1994. All reconstruction efforts must be documented and associated with the claims file along with additional procedures that the RO finds appropriate for reconstructing the claims file.  If no records are available, documentation to that effect is required and should be associated with the file 

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal, that is not currently of record.  Specifically, the Veteran should be requested to identify the VA and non-VA health care providers who are providing him with monthly therapy for his PTSD, as referred to by the Veteran during the September 2011 Board hearing, and provide VA with authorization to obtain the records, as appropriate. 

4.  Thereafter, the RO/AMC should obtain the medical records pertaining to treatment for PTSD, as identified by the Veteran.  

5.  Request from the SSA records clarifying whether the Veteran is receiving disability benefits, and if so request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

6.  As to the issue of TDIU, send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b). This letter should also comply with Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date. 

7.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i. 

8.  After the completion of the above, a medical opinion should be provided by an examiner with the appropriate expertise (i.e. an oncologist) regarding the claim for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange.  If needed, the Veteran should be scheduled for a VA examination, by an appropriate physician, to determine the nature and etiology of the Veteran's mucoepidermoid carcinoma.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinion. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed mucoepidermoid carcinoma is medically related to service, to specifically consider a relationship to exposure to Agent Orange.  In rendering this opinion, the examiner is requested to comment on the April 2007 opinion letter from Dr. Graham.
 
The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

9.  Then, submit the claims for a TDIU and an increased rating for PTSD to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b)  and 38 C.F.R. § 3.321(b), respectively.  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1), is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b), merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The extra-schedular evaluation must address both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered. 

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claims for service connection for mucoepidermoid carcinoma, claimed as due to exposure to Agent Orange, entitlement to an initial rating in excess of 50 percent for PTSD, to include consideration of an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) and for a TDIU, to include consideration of an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  The RO's adjudication of the claim for an initial higher rating for PTSD should include express consideration of whether "staged rating," pursuant to Fenderson (cited to above), is appropriate.

11.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claims.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


